          Case 18-80354 Document 46 Filed in TXSB on 04/04/19 Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION                                                         ENTERED
                                                                                                             04/04/2019
IN RE: MICHAEL ANTHONY TORRES, II                                     CASE NO. 18-80354-G1
       ANGELICA MARIA TORRES
       DEBTORS                                                        CHAPTER 13


                            FIRST AMENDED ORDER TO
                  DEBTOR'S EMPLOYER TO PAY CHAPTER 13 TRUSTEE

        1.     TURNER INDUSTRIES GROUP, LLC, PO BOX 2750, BATON ROUGE, LA
               70821, is ordered to withhold $1,925.00 each month** out of the income of
               MICHAEL ANTHONY TORRES, II and pay the withheld amount to the
               chapter 13 trustee. Payment shall be made to:

                                        WILLIAM E. HEITKAMP
                                        CHAPTER 13 TRUSTEE
                                             PO BOX 740
                                       MEMPHIS, TN 38101-0740


        2.        All withheld amounts must be paid to the chapter 13 trustee within 7 days
                  of the date on which the amount is withheld.

        3.        These wage deductions shall continue until further order of this Court.

        4.        The employer may not charge a fee or other cost for compliance with this
                  Order.

        5.        The chapter 13 trustee and the Debtor shall each submit a copy of this
                  order to the employer.

Dated:
  Signed: April 04, 2019

                                                           ____________________________________
                                                    MARVIN ISGUR
                                                                         Marvin Isgur
                                                    UNITED STATES BANKRUPTCY JUDGE
                                                               United States Bankruptcy Judge

______________
**If a debtor is paid twice each month, the withholding should be 50% of the amount out of each paycheck. If a
debtor is paid 26 times per year, the withholding should be 46.15% of the amount out of each paycheck. If a debtor
is paid weekly, the withholding should be 23.08% of the amount out of each paycheck.
